Citation Nr: 0204407	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  00-12 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith L. Spadafora, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1972 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The veteran's seizure disorder was not manifested during 
military service or within one year of separation from 
service.

2.  The veteran's seizure disorder is not otherwise related 
to military service.


CONCLUSION OF LAW

The veteran does not have a seizure disorder that was 
incurred in or aggravated by active service; epilepsy may not 
be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 1991 & Supp. 
2001); 38 C.F.R. §§  3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's April 1999 claim for 
service connection for a seizure disorder.  The veteran 
essentially maintains that his seizure disorder is 
attributable to a January 1973 motor vehicle accident that 
occurred while he was on active military duty.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a) (2001).  Service incurrence for certain 
chronic diseases, such as epilepsies, will be presumed if any 
such disease becomes manifest to a compensable degree within 
a year after certain service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  The mere occurrence an in-service 
injury is not enough; there must be chronic disability 
resulting from that injury.  If there is no evidence of a 
chronic condition during service or during an applicable 
presumption period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b) (2001).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Service medical records show that the veteran was involved in 
a motor vehicle accident in January 1973.  Treatment records 
indicate that there was no history of loss of consciousness.  
When treated, the veteran presented as alert and oriented, in 
moderate distress.  Injuries sustained by the veteran from 
the motor vehicle accident were reported as including the 
following:  multiple facial lacerations, fractured mandible, 
fractured lower left cuspid, and an avulsed tooth.  The 
veteran was admitted to the hospital and received treatment 
for his injuries as follows:  debridement and suture of 
facial lacerations, open reduction of the mandible fracture, 
surgical removal of three teeth, and placement of an acrylic 
mandibular stent.  The veteran was released from the hospital 
in March 1973.  When treated in June 1974 and hospitalized in 
September 1974 for a condition not pertaining to this appeal, 
there were no complaints or findings related to his head 
injury.  Physical examinations performed in September and 
October 1974 did not indicate any abnormalities associated 
with a head injury.  On the history portion of the veteran's 
December 1974 separation examination he reported that he had 
had a head injury and broken bones.  The veteran reported 
that he had had facial lacerations, a broken jaw, and the 
loss of teeth from a 1973 motor vehicle accident.  The 
veteran's head and neurologic system were reported as normal 
on the clinical evaluation.

In October 1976, the veteran filed a service connection claim 
for a number of disabilities including headaches.  There was 
no mention of a seizure disorder.  

A December 1976 VA examination revealed no abnormalities of 
the head but showed healed scars due to his 1973 accident.  
There were no complaints or findings of a seizure disorder 
noted.  A brain scan provided in association with the 
veteran's complaints of headaches was within normal limits.  
In a March 1977 rating decision, service connection was 
granted for several disabilities, but service connection for 
his claimed headaches was denied.  

An April 1979 VA Medical Certificate and History includes a 
notation that the veteran's general health was "OK."  No 
complaints or findings of a seizure disorder were noted.

A July 1979 VA neuropsychiatric examination report prepared 
in connection with a claim of service connection for a 
nervous condition, shows no complaints or findings of a 
seizure disorder.  In an August 1979 rating decision, service 
connection for a nervous condition was denied.  

A November 1979 rating decision denied service connection for 
migraine headaches as the record was silent for treatment and 
diagnosis of migraine headaches.  In May 1993, the veteran 
again filed a claim of service connection for migraine 
headaches.  He was informed by the RO in a letter dated in 
June 1993 that he had to submit new and material evidence to 
reopen his claim.  

In April 1999, the veteran filed a claim of service 
connection for a seizure disorder.  He indicated that 
seizures began in 1976 as a result of a 1973 motor vehicle 
accident.

VA treatment records show that the veteran received periodic 
treatment from various VA health care professionals for a 
seizure disorder from July 1998 to March 2000.  July 1998 
records show that the veteran presented with a one-year 
history of passing out, sometimes preceded by a tingling in 
his hands.  The veteran reported that he could prevent it 
with a meal or candy if he had warning.  The examiner noted 
that the veteran was in a motor vehicle accident in 1973, but 
that he did not know whether he sustained any head/brain 
injury.  It was noted that the veteran had diabetes and was 
on insulin.  The examiner assessed the veteran with 
hypoglycemia and associated seizures.  

November 1998 treatment notes from L.S., M.D., indicate that 
the veteran had a history of diabetes since 1990 and that he 
was taking insulin.  The examiner stated that it was 
difficult to ascertain the onset of the veteran's seizures.  
He concluded that the veteran's seizure disorder may be 
secondary to hypoglycemia in a type two diabetic.  A December 
1998 report from E.F.M., M.D., contains findings pertaining 
to the veteran's diabetes.  The diagnosis was diabetes II and 
seizures due to recurrent hypoglycemia.  

January 1999 treatment notes from P.W., M.D., Chief of 
Neurology, show that the veteran presented with episodes of 
loss of consciousness and stiffness followed by tiredness.  
Dr. P.W. noted the veteran's reported history of a 1973 head 
injury and remarked that it probably caused altered 
consciousness and confusion for several days.  The treatment 
notes contain a notation of the veteran's history of 
diabetes, and indicate that blood sugar levels relative to 
his seizures were in a normal range.  His EEG was reported as 
normal.  Dr. P.W. provided an impression of unclassified 
convulsive seizures, with unknown etiology.  Dr. P.W. opined 
that if the veteran's MRI was normal, she would have to 
diagnose him as having idiopathic seizures, as his head 
injury was too far in the distant past to be a cause.  The 
Board notes that an October 1998 MRI was normal.

January 1999 progress notes from a different examiner show 
that the veteran reported that doctors and friends had 
related his seizure to insulin reactions, but he felt that 
they are unrelated.  The veteran reported that he checked his 
blood sugar levels following his most recent seizures, and 
the examiner concluded that the reported blood sugar levels 
taken at the time of seizures indicated that this was not a 
cause.  The examiner stated that it was unlikely that his 
seizures were caused by a 1973 head injury because they did 
not begin until 15 years after the motor vehicle accident.  

March 1999 VA treatment notes show that the veteran had an 
increase in seizures associated with the use of Zyban to 
control his nicotine habit.  In a July 1999 record, Dr. 
E.F.M. related the disorder to an old head injury.  He did 
not indicate a basis for the change in his assessment since 
the December 1998 report was prepared.  The veteran presented 
with a history of fainting one week earlier, and was treated 
for hypoglycemia at an emergency room.  The veteran had also 
experienced a seizure earlier in the day.  

September 1999 treatment notes from C.T.C., M.D., show that 
the veteran was seen with complaint of seizures in the night.  
He reported a 1973 motor vehicle accident with injuries of 
facial trauma and loss of consciousness for two hours.  Dr. 
C.T.C. provided an impression of post-traumatic seizures.  
Dr. C.T.C. remarked in an addendum that there was an 
inconsistent pattern of seizures frequently associated with 
anti-epileptic drug adjustments.  

A September 1999 VA examination report shows that the veteran 
presented with complaints of seizures occurring usually at 
night, two-to-three times a month.  The examiner noted the 
veteran's history of being in a motor vehicle accident in 
1973 where he sustained injuries to his head.  The examiner 
noted that the veteran's seizures were first diagnosed in 
about 1997 or 1998, but the veteran speculated that he may 
have experienced petit mal seizures earlier than that.  The 
examiner provided a diagnosis of seizure disorder and opined 
that the seizures were not likely caused by the head injury.  
The examiner agreed with Dr. P.W.'s assessment that the 
seizures did not develop in close proximity to the motor 
vehicle accident and therefore were not likely to be caused 
by the head injury.  The examiner also noted that a review of 
the veteran's claim file revealed that the veteran did not 
suffer loss of consciousness, concussion, or skull fracture 
which would have made a seizure due to the head injury more 
likely.

VA treatment notes from Dr. E.F.M., dated in November 1999, 
provide an impression of convulsive disorder.  No etiology 
was provided.  Dr. E.F.M.'s March 2000 treatment notes show 
that the veteran continued to have nocturnal seizures.  Dr. 
E.F.M. provided an impression of convulsive disorder from an 
old head injury.

The veteran underwent a VA examination in April 2000 
performed by the same examiner as the September 1999 
examination.  The examiner noted in the veteran's history 
that the veteran's seizures began in the late 1990's.  
Further, the examiner noted that the seizures continued to 
occur about once or twice a month usually in the middle of 
the night.  It was noted that sometimes the veteran's glucose 
dropped at night, and that because of the veteran's diabetes, 
there was some thought of hypoglycemic reactions.  However, 
the examiner noted that the seizures were slightly different.  
The examiner noted that at one point the veteran's seizures 
were intensified when he was taking Zyban to help him quit 
smoking.  The examiner stated that he reviewed the veteran's 
claim file and that his prior opinion was unchanged.  He 
diagnosed the veteran with a seizure disorder unrelated to 
the remote head injury.  

In an August 2000 letter, a private physician, William 
Willis, M.D., related that, per his July 2000 conversation 
with the veteran, it was his opinion that the veteran's 
seizure disorder may have been a result of the head injury 
sustained in 1973.  Dr. Willis related that his opinion was 
based upon the following:  no family history of seizures, no 
seizure activity prior to 1973, and no other incidents 
suspicious in nature as being the cause of his seizure 
disorder.  He also indicated that he had reviewed the service 
medical records pertaining to the veteran's 1973 motor 
vehicle accident.  Dr. Willis noted that the veteran's 
condition was diagnosed as idiopathic in nature, which he 
explained meant that the cause of his condition was unclear 
and will probably not ever be found.  Dr. Willis opined that 
he felt it impossible to prove that the motor vehicle 
accident and associated injuries were not contributory to the 
seizure activity.  It was Dr. Willis' opinion that it was at 
least as likely as not that the 1973 accident caused the 
veteran's seizure disorder.

In an August 2001 VA examination report, the examiner noted 
that he had reviewed the veteran's claims file, including all 
medical records.  The examiner acknowledged the injuries 
sustained in the 1973 accident and the veteran's reported 
history.  The examiner noted that the veteran had had no 
history of neurosurgery, and no loss of consciousness or 
fracture of the skull.  The examiner indicated that there was 
no history of any seizure disorder immediately after the 
motor vehicle accident or within the next few weeks or months 
afterwards.  The examiner remarked that medical records from 
December 1998 indicate that the veteran's seizure disorder 
was secondary to recurrent hypoglycemia.  The examiner also 
remarked that a CT scan, MRI, and EEG performed several years 
earlier were within normal limits.  The VA examiner provided 
a diagnosis of seizure disorder that was stable on 
medication.  The examiner stated that based on his findings, 
his opinion was that the veteran's seizure disorder was not 
likely due to injuries from the 1973 motor vehicle accident.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for a 
seizure disorder.  The Board acknowledges that the veteran 
has a seizure disorder that has been well documented since 
the late 1990's.  Nevertheless, there is no indication from 
the veteran's service medical records that the veteran's 
seizure disorder was present in service.  Likewise, the 
medical records do not show that a seizure disorder was 
manifest within one year of separation from service.  In his 
April 1999 claim, the veteran claimed that his seizures began 
in 1976; however, there is no record of any seizure disorder 
prior to July 1998.  A December 1976 VA examination and a 
July 1979 VA neuropsychiatric examination contain no 
complaints or findings of seizures.  A December 1976 brain 
scan and April 1979 ENT examination provided no abnormal 
findings.  The veteran did not report any seizure activity 
during examinations performed during the same period.  In 
short, the Board finds that the veteran's seizure disorder 
did not began in 1976.  The veteran is competent to describe 
the symptoms he experienced, but not to diagnose a seizure 
disorder, and despite his description, no examiner diagnosed 
a seizure disorder until many years after service.  Dr. 
Willis noted no history of seizure activity prior to 1973, 
suggesting that the veteran likely had such activity from 
1973 on; however, this particular reference by Dr. Willis 
appears to have been based only on the veteran's own self-
reported history.  Even many of the reports prepared in 
conjunction with the veteran's early treatment for seizures 
refer to the beginning of seizure activity as being in the 
1990's.  Consequently, the Board concludes that seizures were 
not experienced by the veteran until many years after his 
separation from military service.  

VA treatment records show that the veteran began receiving 
treatment for a seizure disorder in July 1998.  Dr. E.F.M. 
attributed the veteran's condition to hypoglycemia in 1998.  
In two subsequent treatment notes, Dr. E.F.M. attributed the 
veteran's condition to an old head injury, but provided no 
basis for the change in his opinion.  The Board consequently 
finds Dr. E.F.M.'s opinions equivocal at best and not helpful 
in determining the etiology of the veteran's seizure 
disorder.  

Treatment notes from Dr. C.T.C. dated in September 1999 also 
provide an impression relating the veteran's disorder to head 
trauma, but those notes include a history of the veteran 
having lost consciousness for two hours after the 1973 
accident.  Service medical records from the time of the 
veteran's motor vehicle accident specifically show that there 
was no loss of consciousness.  Thus, the Board finds that Dr. 
C.T.C.'s opinion relating the veteran's disorder to head 
trauma was based on an inaccurate factual premise.  (The 
service medical records themselves indicate that there was no 
loss of consciousness.)  

Other VA health care providers, including a neurologist, Dr. 
P.W., stated that the veteran's seizure disorder was not 
related to injuries from his 1973 motor vehicle accident.  
Dr. P.W. discussed the veteran's hypoglycemia, but noted that 
blood sugar levels relative to recent seizures were in the 
normal range.  Dr. P.W. also noted that an EEG was normal.  
Dr. P.W. diagnosed the veteran with a seizure condition of 
unknown origin, noting that the veteran's seizures began too 
long after the 1973 motor vehicle accident to be related.  

The Board has also considered the opinion of Dr. Willis, who 
opined that it was impossible to rule out the motor vehicle 
accident as contributory to the veteran's seizure disorder.  
Dr. Willis stated that he based his opinion on the veteran's 
family history, and a review of the medical records 
associated with the accident.  Nevertheless, Dr. Willis did 
not discuss the veteran's diabetes, as set forth in VA 
treatment records, nor did he discuss any of the treatment 
received by the veteran at VA medical centers since 1998.  
The Board finds that the absence of a full review of the 
veteran's medical history makes Dr. Willis' opinion less 
persuasive than the opinions set forth in the three VA 
examination reports.

The Board is most persuaded by the opinions offered at the 
three VA examinations performed for the purpose of evaluating 
the veteran's seizure disorder and discussing its etiology.  
Each VA examiner indicated that the veteran's claims file was 
completely reviewed and all medical records were referenced.  
Also, each VA examiner provided detailed rationale to support 
the conclusions.  The VA examiner from the April 2000 and 
September 1999 VA examinations noted that the veteran's 
history indicated that sometimes the veteran's glucose 
dropped at night.  The examiner opined that although the 
seizures were slightly different, it was not clear whether 
the seizure disorder was aggravated by hypoglycemia.  

The VA examiner from the VA examination conducted in August 
2001 is most persuasive because the examiner reviewed all 
records and discussed all evidence.  The August 2001 VA 
examiner noted that objective testing performed in 1998, 
consisting of a CT scan, MRI and EEG, were within normal 
limits.  The August 2001 VA examiner also noted that there 
was no history of the veteran having seizures immediately 
after the motor vehicle accident or within a few months of 
the motor vehicle accident.  Consequently, it was felt that 
the evidence showed that the veteran's seizure disorder was 
not related to his 1973 motor vehicle accident.  The Board 
concludes that such an opinion outweighs the opinion provided 
by those who felt that seizures were likely caused by the in-
service trauma.  Even Dr. Willis conceded that the ultimate 
diagnosis was idiopathic seizures, ones which could not be 
explained in terms of etiology.  Whatever the cause of the 
seizures, it is clear that the opinion of the August 2001 
examiner is of greater weight than the medical opinion 
evidence supporting the veteran's claim.  The August 2001 
opinion is supported by a review of the entire record which 
does not show seizure activity until many years after the 
motor vehicle accident.  Additionally, the opinion is 
explained in the context of the entire record and is not 
based solely on the veteran's own history.  

The Board acknowledges the veteran's contentions that his 
seizure disorder originates from his 1973 motor vehicle 
accident.  However, as the veteran is a lay person, without 
any medical expertise, he is not qualified to offer an 
opinion regarding the onset of his seizure disorder.  Such a 
determination requires specialized knowledge or training and 
cannot be made by a lay person.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992) (laypersons are not capable of 
offering evidence that requires medical knowledge). 

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate a 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  Although this law was enacted during the 
pendency of this appeal, and was not considered by the RO, 
the Board finds that there is no prejudice to the veteran in 
proceeding with this appeal, as the requirements under the 
new law and regulations have been met.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  The Board finds that the 
December 1999 rating decision, May 2000 Statement of the 
Case, and September 2001 Supplemental Statement of the Case 
specifically satisfy the requirements of 38 U.S.C.A. § 5103 
(West Supp. 2001) in that they clearly notify the veteran of 
the pertinent laws and regulations and evidence necessary to 
substantiate his service connection claim.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The veteran's 
service medical records have been obtained and the veteran 
has been afforded three VA examinations in connection with 
his claim.  In September 1999, April 2000, and August 2001, 
VA examiners reviewed the veteran's claims file and offered 
opinions on the pertinent questions.  A medical opinion from 
a private physician was also submitted addressing the 
etiology of the veteran's seizure disorder.  The veteran has 
not referenced any evidence that has not been obtained that 
might aid his claim.  Under these circumstances, the Board 
finds that the assistance requirements of the VCAA have been 
satisfied.  In short, the Board finds that VA has done 
everything reasonably possible to assist the veteran and that 
no further action is necessary to meet the requirements of 
the VCAA and the applicable regulatory changes published to 
implement that statute.  


ORDER

Service connection for a seizure disorder is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

